 1 James P. Keenley (Bar No. 253106)
   jkeenley@bkkllp.com
 2 Brian H. Kim (Bar No. 215492)
   bkim@bkkllp.com
 3 BOLT KEENLEY KIM LLP
   2855 Telegraph Ave., Suite 517
 4 Berkeley, CA 94705
   Telephone: (510) 225-0696
 5 Facsimile: (510) 225-1095

 6 Attorneys for Plaintiff
   BARBARA RAYMOND
 7
   Anna Maria Martin (Bar No. 154279)
 8 amartin@mmhllp.com
   Grant E. Ingram (Bar No. 242785)
 9 gingram@mmhllp.com
   MESERVE, MUMPER & HUGHES LLP
10 1000 Wilshire Boulevard, Suite 1860
   Los Angeles, California 90017
11 Telephone: (213) 620-0300
   Facsimile: (213) 625-1930
12
   Attorneys for Defendant
13 UNUM LIFE INSURANCE COMPANY OF AMERICA

14
                                   UNITED STATES DISTRICT COURT
15
                      NORTHERN DISTRICT OF CALIFORNIA (SAN FRANCISCO)
16

17
     BARBARA RAYMOND,                                   )   Case No. 3:18-cv-02272-RS
18                                                      )
                      Plaintiff,                        )   JOINT STIPULATION TO DISMISS
19                                                      )   ENTIRE ACTION WITH
                vs.                                     )   PREJUDICE; ORDER THEREON
20                                                      )
   UNUM LIFE INSURANCE COMPANY OF                       )   Complaint Filed:     April 16, 2018
21 AMERICA,                                             )
                                                        )
22                    Defendant.                        )
                                                        )
23

24              IT IS HEREBY STIPULATED, by and between Plaintiff BARBARA RAYMOND and
25 Defendant UNUM LIFE INSURANCE COMPANY OF AMERICA, (collectively, the “Parties”)

26 by and through their respective attorneys of record, that this action shall be dismissed in its entirety

27 with prejudice as to all defendants pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

28 Each Party shall bear its own attorneys’ fees and costs.

                                                       1                          Case No. 3:18-cv-02272-RS
                                                                JT. STIP. TO DISMISS ENTIRE ACTION WITH
     170442.1
                                                                PREJUDICE; [PROPOSED] ORDER THEREON
 1              The Parties further stipulate and request that all dates set in this matter be vacated and taken

 2 off the Court’s calendar.

 3              The Parties seek the Court’s approval of the dismissal of the action with prejudice.

 4              IT IS SO STIPULATED.
 5
     Dated: July 11, 2019                             BOLT KEENLEY KIM LLP
 6                                                    Brian H. Kim
                                                      James P. Keenley
 7

 8
                                                      By: /s/ James P. Keenley
 9                                                        James P. Keenley
                                                          Attorneys for Plaintiff
10                                                        BARBARA RAYMOND
11
     Dated: July 11, 2019                             MESERVE, MUMPER & HUGHES LLP
12                                                    Anna Maria Martin
                                                      Grant E. Ingram
13

14
                                                      By: /s/ Anna Maria Martin
15                                                        Anna Maria Martin
                                                          Attorneys for Defendant
16                                                        UNUM LIFE INSURANCE COMPANY
                                                          OF AMERICA
17

18

19                                           FILER’S ATTESTATION

20              The filing attorney attests that she has obtained concurrence regarding the filing of this

21 document and its content from the signatories to this document.

22

23

24

25

26

27

28

                                                           2                          Case No. 3:18-cv-02272-RS
                                                                    JT. STIP. TO DISMISS ENTIRE ACTION WITH
     170442.1                                                       PREJUDICE; [PROPOSED] ORDER THEREON
 1                                                  ORDER

 2              Based upon the Stipulation of the Parties and for good cause shown, IT IS HEREBY

 3 ORDERED that this action, Case No. 3:18-cv-02272-RS, is dismissed in its entirety as to all

 4 defendants, with prejudice.

 5              IT IS HEREBY FURTHER ORDERED that all dates previously set in this matter are

 6 hereby vacated and taken off the Court’s calendar.

 7              IT IS HEREBY FURTHER ORDERED that each Party shall bear its own attorneys’ fees

 8 and costs in this matter.

 9              IT IS SO ORDERED
10
             July 11, 2019
     Dated: ___________________
11                                              Hon. Richard Seeborg
                                                United States District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    1                         Case No. 3:18-cv-02272-RS
                                                            JT. STIP. TO DISMISS ENTIRE ACTION WITH
     170442.1                                               PREJUDICE; [PROPOSED] ORDER THEREON
